DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pair of further cut lines of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes that the Specification explicitly states this subject matter is “not illustrated”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which claims 2-14 depend, the limitation “the free portion comprises a movement element (both elements 4) which extends circumferentially at least in the second angle ()” is in definite, because it is not clear what the implication is of the extent only being in the second angle, and further it is not clear what additional circumferential angles the portion could extend. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being ancitipated by US 6,474,491 (Benoit-Gonin).
Regarding claim 1, Benoit-Gonin teaches a closing cap (1) for a container (2), comprising a lateral wall (unlabeled sidewall; clearly shown) extending around an axis (Z) and a transversal wall (unlabeled top wall; clearly shown) positioned at one end of the lateral wall, a separation line (the gap between 6a and 3; Examiner notes no structure or function is read into the term “a separation line” beyond that which is explicitly claimed) being provided on the lateral wall to define: 
- a retaining ring (3), which is configured to remain anchored to a neck (2a) of the container and extends as far as a free edge (unlabeled bottom edge; clearly seen); 
- a closing element (6) removably engageable with the neck, so as to open or close the container; wherein 
- the separation line extends about the axis (clearly shown) and is circumferentially interrupted to form in the lateral wall a joining zone (5), which extends for a first angle (), in which the retaining ring and the closing element are joined; wherein the cap comprises 
- a tab (21), made in the joining zone (clearly shown in Figure 4), which extends circumferentially for a second angle () and is connected to the joining zone; the retaining ring comprising: 
- a retaining portion (circumferential portion of 3 that does not include 4, e.g. Figure 8) and a free portion (remaining circumferential portion of ring 3 which includes each element 4), wherein the retaining portion comprises an engagement element (12) configured to engage internally with a locking ring of the neck during a passage from a closed condition to an open condition of the closing element, and wherein the free portion comprises a movement element (both elements 4) which extends circumferentially at least in the second angle () and is configured, during said passage, to allow a movement of the free portion along an axis parallel to the axis (vertical movement clearly shown in Figure 4).  
Regarding claim 2, the free portion extends for a third angle (), at least equal to the first angle (free portion identified above being that which circumferentially includes each element 4 is seen in Figure 2 to comprise a larger circumferential angle than all of zone 5 which comprises angle ).  
Regarding claim 3, the tab is connected to the joining zone by a hinge zone (22; see col. 4, lines 27-31 describing the flexing line), about which the tab may optionally bend and comprises a bottom edge (distal edge of tab 21), which is positioned on the opposite side relative to the hinge zone and is interposed between the hinge zone and the free edge of the retaining ring (clearly shown in Figure 2), and a pair of lateral edges (sides of 21 below 22), which extend from the hinge zone, the lateral edges being transversal to the bottom edge (rectangular shape of 21 clearly shown in Figure 2).  
Regarding claim 4, the tab comprises an outer part (portion of 21 below 22), made in the retaining ring and an inner part (portion of 21 above 22), made in the closing element (see Figure 2), which are separated respectively from the retaining ring and from the closing element by respective stretches of the lateral edges (defined by slits 17).  
Regarding claim 5, the lateral edges are parallel to each other and parallel to the axis (all clearly shown in Figure 2) and wherein on the lateral wall there are two cut lines (17) which extend parallel to the axis (Z) which define the respective lateral edges of the tab, wherein the cut lines are equal in length and have first ends between which is defined the hinge zone (ends are defined at bridges 22 across which extends the hinge line).  
Regarding claim 6, the lateral edqes are parallel to each other and parallel to the axis (Z) and wherein on the lateral wall there are two cut lines (unlabeled; see annotated Figure 2 below; see note further below regarding claim interpretation) which extend parallel to the axis (Z) which define the respective lateral edqes of the tab, wherein the cut lines are equal in lenqth and have first ends between which is defined the hinqe zone, wherein the hinge zone is positioned in the closing element and wherein the cut lines extend at least inside the closing element to define the inner part of the tab (see annotated Figure 2 below).  

    PNG
    media_image1.png
    604
    1021
    media_image1.png
    Greyscale

Regarding the term “cut lines”, Examiner notes that it has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Thus, even though a product-by-process claim is limited and defined by a process, determination of patentability is based on the product itself.  Accordingly, if the product in a product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  Thorpe, 777 F.2d at 697, 227 USPQ at 966; In re Marosi, 710 F2.d 799, 218 USPQ 289 (Fed. Cir. 1983).  In this instance, the term “cut lines” is not read such that the lines were formed in a cutting operation, but instead only that there is a separation of material at this location.  
Regarding claim 11, wherein the tab is connected to the joining zone by a hinge zone (22), about which the tab can optionally bend (see col. 4, lines 27-31 describing the flexing line).  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,474,491 (Benoit-Gonin).
Regarding claim 8, Benoit-Gonin teaches all limitations substantially as claimed, but fails to teach the free portion extends circumferentially for a third angle (), which is between 10° and 150°, preferably between 30° and 150°, even more preferably between 50° and 150°.  However, Examiner notes the general conditions are taught, noting the view of Figure 2 which shows that since the ends (4a) are completely within the viewpoint, with portions of ring (3) visible circumferentially beyond them.  As such, the third angle () is at least less than 180 degrees.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cap of Benoit-Gonin, forming the free portion to extend circumferentially for an angle between 10° and 150°, preferably between 30° and 150°, even more preferably between 50° and 150°, motivated by the benefit of controlling the height of the rise of the closure upon opening for inversion.  A change in size, absent a teaching of an unexpected result, is within ordinary skill in the art.  See MPEP 2144.04(IV)(A):
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 9, Benoit-Gonin teaches all limitations substantially as claimed, but fails to teach the second angle () is between 10° and 60°, preferably between 20° and 40°, even more preferably equal to 25°.  However, Examiner notes the general conditions are taught, noting the view of Figure 2 which shows that the circumferential extent of the tab (21) appears to be significantly less than 45 degrees.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cap of Benoit-Gonin, forming the second angle () to be between 10° and 60°, preferably between 20° and 40°, even more preferably equal to 25°, motivated by the benefit of providing sufficient frictional force between the tab and the bottle neck.  
Regarding claim 10, Benoit-Gonin teaches all limitations substantially as claimed, but fails to teach the first angle () is between 20° and 90°, preferably between 20° and 40°.  However, Examiner notes the general conditions are taught, noting the view of Figure 2 which shows that the circumferential extent of the joining zone (5) is less than 45 degrees.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cap of Benoit-Gonin, forming the first angle () to be between 20° and 90°, preferably between 20° and 40°, motivated by the benefit of providing sufficient flexibility to allow inversion of the cap.
Allowable Subject Matter
10.	Claims 7 and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

11.	Claim 15 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733